United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF LABOR, BENEFITS
REVIEW BOARD, Washington DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0636
Issued: September 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2015 appellant filed a timely appeal of an August 19, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $19,867.47 because OWCP paid her for a schedule award to which she was not
entitled; and (2) whether OWCP properly denied waiver of recovery of the overpayment.

1
2

5 U.S.C. § 8101 et seq.

Appellant filed a timely request for oral argument, pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion pursuant to 20 C.F.R. § 501.5(a), the Board by a November 9, 2015 order, denied appellant’s request
because it could adequately address appellant’s contentions based on a review of the case record. Order Denying
Request for Oral Argument, Docket No. 15-0636 (issued November 9, 2015).

On appeal, appellant contends that the August 19, 2014 overpayment decision was
incorrect as OWCP did not properly develop and grant her schedule award claims upon which
the overpayment was determined and calculated.
FACTUAL HISTORY
On October 21, 2008 appellant, then a 55-year-old paralegal specialist, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral tricompartmental
degenerative knee arthritis due to factors of her federal employment.
In a report dated October 8, 2008, Dr. Nigel M. Azer, a Board-certified orthopedic
surgeon, reviewed x-rays and diagnosed tricompartmental degenerative arthritis of both knees.
He found that appellant’s arthritis mostly involved the medial compartment, as well as the
patellofemoral articulation. Dr. Azer found crepitus in both knees with 10 to 95 degrees of
flexion and medial joint line tenderness. He noted that appellant’s arthritis was varus on the
right and valgus on the left.
By decision dated January 5, 2009, OWCP accepted appellant’s claim for aggravation of
bilateral tricompartmental degenerative arthritis of the knees.
Dr. Azer examined appellant and reviewed knee x-rays on January 12, 2009. He found
medial joint space narrowing in the right knee with subchondral sclerosis and slight medial
subluxation of the right knee. X-rays of the left knee demonstrated joint space narrowing and
peripheral osteophytes on the lateral compartment. Appellant underwent a magnetic resonance
imaging (MRI) scan of her left knee on April 21, 2009. This scan demonstrated osteoarthritis of
the lateral compartment with displacement of the meniscus from the joint space. Appellant also
exhibited joint space effusion with a small Baker’s cyst.
On July 21, 2009 Dr. Azer performed an arthroscopy of appellant’s left knee with
chondroplasty and partial mediolateral meniscectomy and lavage.3
Dr. Azer noted on October 5, 2009 that appellant continued to have crepitus in both knees
with diffuse lateral joint-line tenderness in the left knee and diffuse medial joint-line tenderness
in the right knee. He reviewed additional x-rays which showed arthritis changes in the left knee
including lateral joint space narrowing, subchondral sclerosis and peripheral osteophytes.
Appellant’s right knee x-rays demonstrated moderate medial joint space narrowing, subchondral
sclerosis, and peripheral osteophytes. Dr. Azer noted that appellant would eventually require
total knee arthroplasty, but that she was currently at maximum medical improvement (MMI).
Appellant filed a claim for a schedule award (Form CA-7) on November 10, 2009. In a
letter dated November 20, 2009, OWCP requested additional medical evidence comporting with
the American Medical Association, Guides to the Evaluation of Permanent Impairment.4 On
3

In a decision dated September 11, 2009, OWCP denied appellant’s claimed period of disability from July 19 to
20, 2009 finding that July 19, 2009 was not a scheduled workday. It further noted that she had not submitted
medical evidence to support her total disability from work on July 20, 2009.
4

A.M.A., Guides, 6th ed. (2009).

2

December 2, 2009 Dr. Azer reported that appellant underwent partial medial and lateral
meniscectomies with 12 percent impairment of the left leg due to these surgeries. He also noted
that appellant’s primary joint cartilage interval measured two millimeters, for 20 percent
impairment of the left lower extremity. Dr. Azer found that appellant had only a two millimeter
cartilage interval of the patellofemoral joint or 10 percent impairment of the left leg. He
combined these impairment ratings to reach 33 percent permanent impairment of the left lower
extremity.
OWCP’s medical adviser reviewed this rating and disagreed with Dr. Azer’s methods,
finding that only the meniscectomies should be included in her schedule award determination.
He found that appellant had 12 percent permanent impairment of her left lower extremity.
By decision dated January 22, 2010, OWCP granted appellant a schedule award for 12
percent permanent impairment of her left lower extremity due only to partial medial and lateral
meniscectomies. The period of the award was from December 2, 2009 through July 31, 2010.
Dr. Azer examined appellant on May 5, 2010 due to her bilateral knee conditions. He
noted that appellant wished to proceed with a total knee arthroplasty. Dr. Azer examined x-rays
which demonstrated complete obliteration of the medial joint space on the right knee with
narrowing of the tibiofemoral articulation. X-rays of the left knee exhibited tricompartmental
arthritis. Dr. Azer diagnosed post-traumatic valgus arthritis of the left knee and post-traumatic
varus arthritis of the right knee. He opined that appellant had failed conservative treatment of
her left knee and met the clinical and radiographic criteria for total knee arthroplasty.
On November 16, 2010 Dr. Azer performed a left total knee arthroplasty on appellant.
Appellant returned to work on March 7, 2011.
On May 2, 2011 Dr. Azer noted that appellant wished to proceed with a right knee total
replacement arthroscopy. Appellant filed an additional Form CA-7 requesting a schedule award
on May 12, 2011. In a report dated June 1, 2011, Dr. Azer described appellant’s left knee
condition and total knee replacement. He found that x-rays demonstrated excellent position of
the total knee arthroplasty on the left side with no component migration of radiolucency.
Appellant’s left leg demonstrated full extension to 130 degrees of flexion. He found that
appellant had reached MMI with regard to her left knee. Dr. Azer opined that under the A.M.A.,
Guides a good result of a knee replacement was 25 percent permanent impairment of the left
lower extremity.5
In regard to appellant’s right leg, Dr. Azer found varus alignment in the right knee with
marked crepitus. Appellant’s range of motion on the right was from 5 to 95 degrees of flexion
with mild instability to valgus and varus stressing as well as crepitus at the patellofemoral
articulation. Dr. Azer found that appellant had no cartilage interval and primary knee joint
arthritis. He reported that she had an angular deformity in varus which was a grade 3 modifier.
Dr. Azer noted that appellant had a moderate grade 2 limitation in right knee range of motion.

5

Id. at 511, Table 16-3.

3

Using the A.M.A., Guides, he opined that appellant had 58 percent permanent impairment of her
right lower extremity.6
OWCP’s medical adviser reviewed this report on July 31, 2011 and found that appellant
was entitled to 25 percent permanent impairment of her left lower extremity, less the previous
award of 12 percent or 13 percent permanent impairment of the left leg. In regard to appellant’s
right lower extremity, he found that appellant was entitled to 10 percent permanent impairment
due to loss of flexion and 10 percent due to loss of extension or 20 percent permanent
impairment of the right leg.7
By decision dated August 9, 2011, OWCP granted appellant schedule awards for an
additional 13 percent permanent impairment of her left leg and 20 percent permanent impairment
of her right leg. The period of the schedule awards was from June 1, 2011 to March 27, 2013 or
95.04 weeks of compensation for total permanent impairments of 33 percent of her lower
extremities.
Appellant received compensation for her schedule awards from June 1 to July 30, 2011 in
the amount of $12,107.44. She received a payment from July 31 through August 27, 2011 in the
amount of $5,650.14 and a payment from August 28 through September 24, 2011 in the amount
of $5,650.14.
Appellant requested a lump-sum payment of her schedule award on August 19, 2011.
OWCP calculated that her remaining schedule award ran for 549.28 days and that her annual
compensation was $73,451.82 and that her remaining lump-sum total was $108,261.94. On
September 27, 2011 it granted appellant a direct lump-sum payment of $108,261.94.
Dr. Azer performed a right total knee arthroplasty on October 18, 2011. In a report dated
November 12, 2012, he found that appellant had reached MMI. Dr. Azer reported that appellant
was ambulating without a limp and had active range of motion from full extension to 130
degrees of flexion. X-rays of the right knee showed excellent position of the total knee
arthroplasty with no evidence of radiolucency or component migration.
Appellant requested an additional schedule award (Form CA-7) on November 20, 2012.
In a report dated December 10, 2012, Dr. Azer found that appellant had range of motion of her
right knee of 0 to 120 degrees compared to 0 to 130 degrees on the left. He again noted that
appellant’s right knee x-rays demonstrated excellent position of the cruciate retaining rotating
platform total knee arthroplasty. Dr. Azer found that appellant had mild motion deficit of the
right knee and accorded appellant class 3-B impairment of the right lower extremity at 34
percent permanent impairment.8
OWCP’s medical adviser reviewed Dr. Azer’s December 10, 2012 report and found that
he had not provided sufficient findings to reach a determination of appellant’s permanent
6

Id.

7

Id. at 549, Table 16-23.

8

Id. at 511, Table 16-3.

4

impairment for schedule award purposes. He recommended that OWCP refer appellant for a
second opinion evaluation.
OWCP referred appellant for a second opinion evaluation with Dr. Robert Allen Smith, a
Board-certified orthopedic surgeon, on March 7, 2013. In a report dated March 28, 2013,
Dr. Smith reviewed appellant’s history of injury and medical history. He diagnosed bilateral
total knee replacements with good results. Dr. Smith found that appellant’s knees demonstrated
satisfactory alignment, with range of motion between 0 and 125 degrees, and no evidence of
instability or atrophy. He noted that appellant’s motor strength was normal. Dr. Smith applied
the A.M.A., Guides and noted that appellant’s diagnoses of total knee replacement with good
result was a class 2 condition with a default rating of 25 percent of the lower extremity.9 He
listed appellant’s grade modifiers as functional history grade 1, physical examination grade 1,
and clinical studies grade 1. Dr. Smith applied the formula and determined that appellant’s net
adjustment was -3 resulting in 21 percent permanent impairment of each of her lower
extremities.
OWCP’s medical adviser reviewed this report on April 23, 2013 and concurred with
Dr. Smith’s findings and conclusions. He noted that appellant had previously received schedule
award for 20 percent permanent impairment of her right lower extremity, such that she was
entitled to an additional 1 percent impairment for the right lower extremity. OWCP’s medical
adviser further noted that appellant had previously received schedule award totaling 25 percent
of her left lower extremity, but that Dr. Smith’s report supported only 21 percent impairment of
the left lower extremity. He found that appellant was not entitled to an additional schedule
award for impairment of her left lower extremity.
By decision dated July 8, 2013, OWCP granted appellant a schedule award for an
additional one percent permanent impairment of her right lower extremity. The period of the
award was from March 28 through April 17, 2013 in the amount of $4,262.40.
On July 31, 2013 OWCP identified an overpayment of compensation as appellant was
previously awarded 25 percent permanent impairment of the left lower extremity and the medical
evidence currently supported only 21 percent permanent impairment of the left lower extremity.
It found that she received compensation from June 1, 2001 to March 27, 2013 in the amount of
$131,669.66. OWCP further determined that appellant was entitled to receive compensation in
the amount of $111,802.19 for the period June 1, 2011 through December 16, 2012 including a
lump sum of $88,394.47. It found that she received an overpayment of compensation in the
amount of $19,867.47.
On September 20, 2013 OWCP made a preliminary determination that appellant had
received an overpayment of compensation in the amount of $19,867.47 for the period
December 16, 2012 through March 27, 2013 as she received compensation for schedule awards
totaling 25 percent permanent impairment for the left lower extremity while the medical
evidence support impairment of 21 percent. It found that she was without fault in the creation of
the overpayment. OWCP provided appellant with her appeal rights, an overpayment recovery
questionnaire, and allowed her 30 days to respond.
9

Id.

5

Appellant requested a prerecoupment hearing from OWCP’s Branch of Hearings and
Review on October 15, 2013. She disagreed with the finding of overpayment and alleged that
the September 20, 2013 preliminary determination was in error.
Appellant testified at the oral hearing on April 25, 2014. She argued that the preliminary
overpayment determination was inconsistent with the previous calculations. Appellant further
argued that a new OWCP medical adviser was required to review her claim after her referral to
Dr. Smith. She also asserted that there was an unresolved conflict of medical opinion evidence
regarding the range of motion of her right knee. Appellant contended that the additional degrees
of loss of range of motion, and the functional history limitations found by her physician, would
increase her schedule award to 31 percent as a class 3 impairment. She indicated that she was
not going to complete the overpayment recovery questionnaire.
By decision dated August 19, 2014, OWCP’s hearing representative found that an
overpayment of $19,867.47 occurred. He determined that appellant had not followed her appeal
rights regarding the July 8, 2013 schedule award determination of 21 percent of each lower
extremity, that OWCP properly followed the calculations of lump sum overpayments, and that as
appellant failed to provide financial information, the entire amount of the overpayment was due
and not subject to waiver.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA10 and its implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.12
The protocol and formula of the sixth edition of the A.M.A., Guides requires that the
physician determine the Class of Diagnosis (CDX) for the lower extremity and apply the
appropriate grade modifiers for Functional History (GMFH), Physical Examination (GMPE), and
Clinical Studies (GMCS) and apply the following formula (GMFH-CDX) + (GMPE-CDX) +
(GMCS–CDX) to reach the appropriate grade within the CDX.13
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

12

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); and Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010).
13

A.M.A., Guides 521.

6

It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative
value in establishing the degree of permanent impairment and OWCP may rely on the opinion of
its medical adviser to apply the A.M.A., Guides to the findings of the attending physician.14
FECA’s implementing regulations prohibit the payment of duplicative schedule awards
for the same member by the following provision:
(c) The period of compensation payable under 5 U.S.C. § 8107(c) shall be
reduced by the period of compensation paid or payable under the schedule for an
earlier injury if-(1) Compensation in both cases is for impairment of the same member or
function or different parts of the same member or function or for
disfigurement; and
(2) [OWCP] finds that compensation payable for the later impairment in
whole or in part, would duplicate the compensation payable for the
preexisting impairment.15
If a claimant receives a schedule award and the medical evidence does not support the
degree of permanent impairment awarded, an overpayment of compensation may be created.16
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation because OWCP paid her for a schedule award to which she was not fully
entitled.
OWCP accepted that appellant sustained an aggravation of bilateral tricompartmental
degenerative knee arthritis due to her job duties. Appellant’s attending physician, Dr. Azer,
submitted a series of reports supporting her permanent impairment due to her accepted condition.
Dr. Azer’s reports did not comport with the A.M.A., Guides. He did not provide the grade
modifiers he used to reach his impairment ratings and did not apply the formula for calculating
the appropriate grade within the classes of diagnosis-based estimates as required by the A.M.A.,
Guides. OWCP’s medical adviser reviewed these reports and applied the A.M.A., Guides to
Dr. Azer’s findings. Appellant received a schedule award on January 22, 2010 for 12 percent
permanent impairment of her left leg. On August 9, 2011 OWCP granted appellant schedule
14

Linda Beale, 57 ECAB 429 (2006).

15

20 C.F.R. § 10.404(c).

16

See R.R., Docket No. 14-2031 (issued March 9, 2015); L.C., Docket No. 09-2274 (issued July 7, 2010); J.G.,
Docket No. 09-2081 (issued May 6, 2010); M.S., Docket No. 08-2070 (issued September 11, 2009); see also
Richard Saldibar, 51 ECAB 585 (2000) (the Board found that the overpayment issue was not in posture because
OWCP had not properly resolved the schedule award issue).

7

awards for an additional 13 percent permanent impairment of her left leg and 20 percent
permanent impairment of her right leg based on OWCP’s medical adviser’s review of Dr. Azer’s
reports.
In a report dated June 1, 2011, Dr. Azer determined that appellant had 25 percent
permanent impairment of the left lower extremity. He further found that appellant had class 3-B
impairment of the right lower extremity at 34 percent permanent impairment. Dr. Azer again
failed to provide the grade modifiers used, apply the appropriate formula, or fully explain how he
reached his impairment ratings.
Due to the deficiencies in Dr. Azer’s report, OWCP referred appellant for a second
opinion evaluation with Dr. Smith. Dr. Smith provided a detailed report, including his findings
on physical examination, and he provided his evaluation of these findings through the grade
modifiers required by the A.M.A., Guides. He applied the above-described formula and
determined that appellant had 21 percent permanent impairment of each of her legs based on her
good results following total knee replacement, with good position, stability, and functional
usage. OWCP’s medical adviser reviewed this report and found that it complied with the
A.M.A., Guides. The Board finds that Dr. Smith’s report is the only medical evidence in the
record which includes all the elements required by the A.M.A., Guides and applies the
appropriate formula to reach an impairment rating. For these reasons, the Board finds that this
report constitutes the weight of the medical opinion evidence and establishes that appellant has
21 percent permanent impairment of each of her lower extremities for schedule award purposes.
As appellant has no submitted rationalized medical opinion evidence supporting more
than 21 percent permanent impairment of her left leg, OWCP properly found that receipt of a
schedule award for 25 percent permanent impairment of her left leg resulted in an overpayment
of compensation.
The Board is, however, unable to determine how OWCP reached its calculations of the
amount of the overpayment. Appellant received payment for four percent more impairment than
that to which she was entitled. OWCP determined in its August 9, 2011 decision that appellant
was entitled to compensation from June 1, 2011 to March 27, 2013 or 665.28 days of
compensation for her total impairments of 33 percent of her lower extremities (13 percent
additional left leg and 20 percent right leg impairment). Based on the additional medical
evidence from Dr. Smith, OWCP properly determined that appellant was entitled to
compensation for only 29 percent of her lower extremities or 4 percent less than she previously
received.17 Permanent impairment for 29 percent of her lower extremities would entitle her to
601.92 days of compensation for the period June 1, 2011 to January 22, 2013. Instead, OWCP
utilized the period June 1, 2011 to December 16, 2012 or approximately 560 days in determining
the lump sum due appellant. OWCP’s procedures require when recalculating a lump-sum
payment, the claims examiner enter the original start date, in this case June 1, 2011, but then key
in the appropriate new ending date.18 The Board is unable to determine how OWCP reached the
17

OWCP previously granted appellant a schedule award for the additional one percent impairment of her right
lower extremity.
18

Federal (FECA) Procedure Manual, Part 2 -- Claims, Lump-Sum Payments Chapter 2.1300.4b (July 2003).

8

ending date utilized and consequentially cannot determine that the lump-sum payment based on
this ending date properly calculated appellant’s entitlement for schedule award purposes. A later
ending date of the lump-sum payment of the schedule award would result in a smaller
overpayment amount for appellant. Consequently, while the evidence establishes that appellant
received an overpayment of compensation, the case is not in posture for decision regarding the
amount of the overpayment.19 The Board will remand the case for OWCP to recalculate the
overpayment of compensation.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation. However, the case is not in posture regarding the amount of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT August 19, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: September 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

As the case is not in posture regarding the amount of the overpayment, it is premature to address the issue of
waiver of recovery of the overpayment.

9

